Exhibit 10.4
 
Indiana Community Bancorp
 
2010 Stock Option and Incentive Plan
 
 
1.           Plan Purpose.  The purpose of the Plan is (i) to align the personal
interests of Plan Participants with those of the shareholders of the Company,
(ii) to encourage key individuals to accept or continue employment or service
with the Company and its subsidiaries, and (iii) to furnish incentives to such
key individuals to improve operations and increase profits by providing such key
individuals the opportunity to acquire Common Stock of the Company or to receive
monetary payments based on the value of such Common Stock. It is intended that
certain Awards granted under the Plan will qualify as performance-based
compensation within the meaning of Section 162(m) of the Code, to the extent
applicable.
 
2.           Definitions.   The following definitions are applicable to the
Plan.
 
“Affiliate” — means any “parent corporation” or “subsidiary corporation” of the
Company as such terms are defined in Section 424(e) and (f), respectively, of
the Code.
 
“Award” — means the grant by the Committee of Incentive Stock Options,
Non-Qualified Stock Options, Unrestricted Stock, Restricted Stock, Performance
Shares, Performance Units, Stock Appreciation Rights or any combination thereof,
as provided in the Plan.
 
“Board” — means the Board of Directors of the Company.
 
“Change in Control” — means each of the events specified in the following
clauses (i) through (iii): (i) any third “person” (including a group), as
defined in Section 13(d)(3) of the Exchange Act shall, after the date of the
adoption of the Plan by the Board, first become the beneficial owner of shares
of the Company with respect to which 25% or more of the total number of votes
for the election of the Board of Directors of the Company may be cast, (ii) as a
result of, or in connection with, any cash tender offer, exchange offer, merger
or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were directors of the Company
shall cease to constitute a majority of the Board of Directors of the Company or
(iii) the shareholders of the Company shall approve an agreement providing
either for a transaction in which the Company will cease to be an independent
publicly owned entity or for a sale or other disposition of all or substantially
all the assets of the Company; provided, however, that the occurrence of any of
such events shall not be deemed a Change in Control if, prior to such
occurrence, a resolution specifically providing that such occurrence shall not
constitute a Change in Control under the Plan shall have been adopted by at
least a majority of the Board of Directors of the Company.
 
“Code” — means the Internal Revenue Code of 1986, as amended.
 
“Committee” — means the Committee referred to in Section 3 hereof.
 
“Company” — means Indiana Community Bancorp, an Indiana corporation.
 
“Continuous Service” — means, in the case of an Employee, the absence of any
interruption or termination of service as an Employee of the Company or an
Affiliate; and in the case of an individual who is not an Employee, the absence
of any interruption or termination of the service relationship between the
individual and the Company or an Affiliate. Service shall not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of any transfer between the
Company and an Affiliate or any successor to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Director” — means any individual who is a member of the Board of the Company or
any Affiliate.
 
“Disability” — means, with respect to a Participant, a medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than 12 months and that entitles the
Participant to income replacement benefits under the disability plan of the
Company or any of its Affiliates.
 
“Employee” — means any person, including an officer, who is employed by the
Company or any Affiliate.
 
“Exchange Act” — means the Securities Exchange Act of 1934, as amended.
 
“Exercise Price” — means the price per Share at which the Shares subject to an
Option may be purchased upon exercise of such Option.
 
“Incentive Stock Option” — means an option to purchase Shares granted by the
Committee pursuant to the terms of the Plan that is intended to qualify under
Section 422 of the Code.
 
“Market Value” — means the last reported sale price on the date in question (or,
if there is no reported sale on such date, on the last preceding date on which
any reported sale occurred) of one Share on the principal exchange on which the
Shares are listed for trading, or if the Shares are not listed for trading on
any exchange, the mean between the closing high bid and low asked quotations of
one Share on the date in question as reported by NASDAQ or any similar system
then in use, or, if no such quotations are available, the fair market value on
such date of one Share as the Committee shall determine.
 
“Non-Qualified Stock Option” — means an option to purchase Shares granted by the
Committee pursuant to the terms of the Plan, which option is not intended to
qualify under Section 422 of the Code.
 
“Option” — means an Incentive Stock Option or a Non-Qualified Stock Option.
 
“Participant” — means any individual selected by the Committee to receive an
Award.
 
“Performance Criteria” — means any of the following areas of performance of the
Company, or any Affiliate, as determined under generally accepted accounting
principles or as reported by the Company: (i) earnings per share; (ii) return on
equity; (iii) return on assets; (iv) operating income; (v) market value per
share; (vi) EBITDA; (vii) cash flow; (viii) net income (before or after taxes);
(ix) revenues; (x) cost reduction goals; (xi) market share; (xii) total return
to shareholders; (xiii) improvements in the Company’s credit quality as measured
by changes to the Company’s allowance for loan losses, the ratio of the
allowance for loan losses to total loans, net of unearned income, or the ratio
of net charge-offs to average loans, net of unearned income; (xiv) fee income;
(xv) net interest income; (xvi) growth in loans; and (xvii) growth in deposits.
 
“Performance Goal” — means if the Performance Shares, Performance Units or
Restricted Stock is intended to comply with Code Section 162(m), an objectively
determinable performance goal established by the Committee with respect to a
given award of Performance Shares, Performance Units or Restricted Stock that is
based on one or more Performance Criteria and if the Performance Shares,
Performance Units or Restricted Stock are not intended to comply with Code
Section 162(m) any performance goal established by the Committee based on any
performance criteria.
 
“Performance Cycle” — means the period of time, designated by the Committee,
over which Performance Shares or Performance Units may be earned.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Performance Shares” — means Shares awarded pursuant to Section 12 of the Plan.
 
“Performance Unit” — means an Award granted to a Participant pursuant to
Section 12 of the Plan.
 
“Plan” — means this 2010 Stock Option and Incentive Plan of the Company.
 
“Reorganization” — means the liquidation or dissolution of the Company or any
merger, consolidation or combination of the Company (other than a merger,
consolidation or combination in which the Company is the continuing entity and
which does not result in the outstanding Shares being converted into or
exchanged for different securities, cash or other property or any combination
thereof).
 
“Restricted Period” — means the period of time selected by the Committee for the
purpose of determining when restrictions are in effect under Section 10 hereof
with respect to Restricted Stock awarded under the Plan.
 
“Restricted Stock” — means Shares which have been contingently awarded to a
Participant by the Committee subject to the restrictions referred to in
Section 10 hereof, so long as such restrictions are in effect.
 
“Retirement” — means, with respect to a Participant, the termination of the
Participant’s status as an Employee, for any reason other than death, after
having attained age 65.
 
“Securities Act” — means the Securities Act of 1933, as amended.
 
“Shares” — means the Common Stock, without par value, of the Company.
 
“Stock Appreciation Rights” — means an Award granted to a Participant pursuant
to Section 11 the Plan.
 
“Unrestricted Stock” — means Shares awarded to a Participant by the Committee
without any restrictions.
 
3.           Administration.  The Plan shall be administered by a Committee
consisting of two or more members of the Board, each of whom shall be a
“non-employee director” as provided under Rule 16b-3 of the Exchange Act, and an
“outside director” as provided under Code Section 162(m). The members of the
Committee shall be appointed by the Board. Except as limited by the express
provisions of the Plan, the Committee shall have sole and complete authority and
discretion to (a) select Participants and grant Awards; (b) determine the number
of Shares to be subject to types of Awards generally, as well as to individual
Awards granted under the Plan; (c) determine the terms and conditions upon which
Awards shall be granted under the Plan; (d) prescribe the form and terms of
instruments evidencing such grants; (e) establish from time to time procedures
and regulations for the administration of the Plan; (f) interpret the Plan; and
(g) make all determinations deemed necessary or advisable for the administration
of the Plan. The Committee shall, without limitation, have authority to
accelerate the vesting of Awards made hereunder and to make amendments or
modifications of the terms and conditions (including exercisability of the
Awards) relating to the effect of termination of employment or service of a
Participant.
 
A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by all members of the Committee without a meeting,
shall be acts of the Committee. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Participants.  The Committee may select from time to time
Participants in the Plan from those Directors or Employees of the Company or its
Affiliates who, in the opinion of the Committee, have the capacity for
contributing in a substantial measure to the successful performance of the
Company or its Affiliates.
 
5.           Substitute Options.  In the event the Company or an Affiliate
consummates a transaction described in Code Section 424(a), persons who become
Employees or Directors on account of such transaction may be granted Options in
substitution for Options granted by the former employer. The Committee, in its
sole discretion and consistent with Code Section 424(a) shall determine the
Exercise Price of the substitute Options.
 
6.           Shares Subject to Plan.  Subject to adjustment by the operation of
Section 13 hereof, the maximum number of Shares with respect to which Awards may
be made under the Plan is 329,925 Shares, all of which may be subject to grants
of Incentive Stock Options. Upon approval of the Plan by the directors of the
Company, the Indiana Community Bancorp 1995 Stock Option Plan, 1999 Stock Option
Plan, and 2001 Stock Option Plan (the “Prior Plans”) will immediately cease to
be available for use for the grant of new stock options including with respect
to shares returned to the Prior Plans because previously granted stock options
lapse without being exercised. The number of Shares which may be granted under
the Plan to any Participant during any calendar year of the Plan under all forms
of Awards shall not exceed 30,000 Shares. The Shares with respect to which
Awards may be made under the Plan may either be authorized and unissued shares
or unissued shares heretofore or hereafter reacquired and held as treasury
shares. Any Award that expires, terminates or is surrendered for cancellation,
or with respect to Restricted Shares, which is forfeited (so long as any cash
dividends paid on such Shares are also forfeited), may be subject to new Awards
under the Plan with respect to the number of Shares as to which an expiration,
termination, cancellation or forfeiture has occurred. Additionally, Shares that
are withheld by the Company or delivered by the Participant to the Company in
order to satisfy payment of the Exercise Price or any tax withholding obligation
and Shares granted pursuant to an Award which is subsequently settled in cash
rather than Shares, may be subject to new Awards under the Plan.
 
7.           General Terms and Conditions of Options.  The Committee shall have
full and complete authority and discretion, except as expressly limited by the
Plan, to grant Options and to provide the terms and conditions (which need not
be identical among Participants) thereof. In particular, the Committee shall
prescribe the following terms and conditions: (a) the Exercise Price, which
shall not be less than the Market Value per Share on the date the Option is
granted, (b) the number of Shares subject to, and the expiration date of, any
Option, (c) the manner, time and rate (cumulative or otherwise) of exercise of
such Option, (d) the restrictions, if any, to be placed upon such Option or upon
Shares which may be issued upon exercise of such Option, (e) the conditions, if
any, under which a Participant may transfer or assign Options, and (f) any other
terms and conditions as the Committee, in its sole discretion, may determine.
The Committee may, as a condition of granting any Option, require that a
Participant agree to surrender for cancellation one or more Options previously
granted to such Participant.
 
8.           Exercise of Options.
 
(a)           Except as provided in Section 16, an Option granted under the Plan
shall be exercisable during the lifetime of the Participant to whom such Option
was granted only by such Participant, and except as provided in paragraphs (c),
(d) and (e) of this Section 8, no such Option may be exercised unless at the
time such Participant exercises such Option, such Participant has maintained
Continuous Service since the date of the grant of such Option.
 
(b)           To exercise an Option under the Plan, the Participant must give
written notice to the Company (which shall specify the number of Shares with
respect to which such Participant elects to exercise such Option) together with
full payment of the Exercise Price. The date of exercise shall be the date on
which such notice is received by the Company. Payment shall be made either
(i) in cash (including by check, bank draft or money order), (ii) by delivering
Shares already owned by the Participant for at least six (6) months prior to the
date of exercise and having a Market Value on the date of exercise equal to part
or all of the Exercise Price, (iii) a combination of cash and such Shares, (iv)
if the Participant may do so in conformity with Regulation T (12 C.F.R. §
220.3(e)(4)) without violating § 16(b) or § 16(a) of the Exchange Act, pursuant
to a broker’s cashless exercise procedure, by delivering a properly executed
notice together with irrevocable instructions to a broker to promptly deliver to
the Company the total option price, in cash and, if desired, the amount of any
taxes to be withheld from the Participant’s compensation as a result of any
withholding tax obligation of the Company or any of its Affiliates, as specified
in such notice, or (v) by any other means determined by the Committee in its
sole discretion.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           If the Continuous Service of a Participant is terminated for
cause, or voluntarily by the Participant for any reason other than death,
Disability or Retirement, all rights under any Option of such Participant shall
terminate immediately upon such cessation of Continuous Service. If the
Continuous Service of a Participant is terminated by reason of death, Disability
or Retirement, such Participant may exercise such Option, but only to the extent
such Participant was entitled to exercise such Option at the date of such
cessation, at any time during the remaining term of such Option, or, in the case
of Incentive Stock Options, during such shorter period as the Committee may
determine and so provide in the applicable instrument or instruments evidencing
the grant of such Option. If a Participant shall cease to maintain Continuous
Service for any reason other than those set forth above in this paragraph (c) of
this Section 8, such Participant may exercise such Option to the extent that
such Participant was entitled to exercise such Option at the date of such
cessation but only within the period of three months immediately succeeding such
cessation of Continuous Service, and in no event after the expiration date of
the subject Option; provided, however, that such right of exercise after
cessation of Continuous Service shall not be available to a Participant if the
Company otherwise determines and so provides in the applicable instrument or
instruments evidencing the grant of such Option.
 
(d)           In the event of the death of a Participant while in the Continuous
Service of the Company or an Affiliate, the person to whom any Option held by
the Participant at the time of his death is transferred by will or by the laws
of descent and distribution may exercise such Option on the same terms and
conditions that such Participant was entitled to exercise such Option. Following
the death of any Participant to whom an Option was granted under the Plan, the
Committee, as an alternative means of settlement of such Option, may elect to
pay to the person to whom such Option is transferred the amount by which the
Market Value per Share on the date of exercise of such Option shall exceed the
Exercise Price of such Option, multiplied by the number of Shares with respect
to which such Option is properly exercised. Any such settlement of an Option
shall be considered an exercise of such Option for all purposes of the Plan.
 
(e)           Notwithstanding the provisions of the foregoing paragraphs of this
Section 8, the Committee may, in its sole discretion, establish different terms
and conditions pertaining to the effect of the cessation of Continuous Service,
to the extent permitted by applicable federal and state law.
 
9.           Incentive Stock Options.  Incentive Stock Options may be granted
only to Participants who are Employees. Any provisions of the Plan to the
contrary notwithstanding, (a) no Incentive Stock Option shall be granted more
than ten years after the date the Plan is adopted by the Board of Directors of
the Company and no Incentive Stock Option shall be exercisable more than ten
years after the date such Incentive Stock Option is granted, (b) the Exercise
Price of any Incentive Stock Option shall not be less than the Market Value per
Share on the date such Incentive Stock Option is granted, (c) any Incentive
Stock Option shall not be transferable by the Participant to whom such Incentive
Stock Option is granted other than by will or the laws of descent and
distribution and shall be exercisable during such Participant’s lifetime only by
such Participant, (d) no Incentive Stock Option shall be granted which would
permit a Participant to acquire, through the exercise of Incentive Stock Options
in any calendar year, Shares or shares of any capital stock of the Company or
any Affiliate thereof having an aggregate Market Value (determined as of the
time any Incentive Stock Option is granted) in excess of $100,000, and (e) no
Incentive Stock Option may be exercised more than three months after the
Participant’s cessation of Continuous Service for any reason other than death or
Disability. The foregoing limitation shall be determined by assuming that the
Participant will exercise each Incentive Stock Option on the date that such
Option first becomes exercisable. Notwithstanding the foregoing, in the case of
any Participant who, at the date of grant, owns stock possessing more than 10%
of the total combined voting power of all classes of capital stock of the
Company or any Affiliate, the Exercise Price of any Incentive Stock Option shall
not be less than 110% of the Market Value per Share on the date such Incentive
Stock Option is granted and such Incentive Stock Option shall not be exercisable
more than five years after the date such Incentive Stock Option is granted.
Notwithstanding any other provisions of the Plan, if for any reason any Option
granted under the Plan that is intended to be an Incentive Stock Option shall
fail to qualify as an Incentive Stock Option, such Option shall be deemed to be
a Non-Qualified Stock Option, and such Option shall be deemed to be fully
authorized and validly issued under the Plan.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Terms and Conditions of Unrestricted Stock and Restricted
Stock.  The Committee shall have full and complete authority, subject to the
limitations of the Plan, to grant Awards of Unrestricted Stock and Restricted
Stock and, in addition to the terms and conditions contained in paragraphs
(a) through (e) of this Section 10, to provide such other terms and conditions
(which need not be identical among Participants) in respect of such Awards, and
the vesting thereof, as the Committee shall determine and provide in the
agreement referred to in paragraph (d) of this Section 10. Unless the Committee
otherwise specifically provides in the applicable instrument evidencing the
grant of Restricted Stock, an Award of Restricted Stock will be subject to the
following provisions:
 
(a)           At the time of an award of Restricted Stock, the Committee shall
establish for each Participant a Restricted Period during which or at the
expiration of which, the Shares of Restricted Stock shall vest. The vesting of
Restricted Stock may also be conditioned upon the attainment of specified
Performance Goals (as defined in Section 12) within specified Performance
Cycles. The Committee may also restrict or prohibit the sale, assignment,
transfer, pledge or other encumbrance of the Shares of Restricted Stock by the
Participant during the Restricted Period. Except for such restrictions, and
subject to paragraphs (c), (d) and (e) of this Section 10 and Section 13 hereof,
the Participant as owner of such Shares shall have all the rights of a
shareholder, including, but not limited to, the right to receive all dividends
paid on such Shares and the right to vote such Shares. The Committee shall have
the authority, in its discretion, to accelerate the time at which any or all of
the restrictions shall lapse with respect to any Shares of Restricted Stock
prior to the expiration of the Restricted Period with respect thereto, or to
remove any or all of such restrictions, whenever it may determine that such
action is appropriate by reason of changes in applicable tax or other laws or
other changes in circumstances occurring after the commencement of such
Restricted Period.
 
(b)           Except as provided in Section 15 hereof, if a Participant ceases
to maintain Continuous Service for any reason other than death, Disability or
Retirement, unless the Committee shall otherwise determine, all Shares of
Restricted Stock theretofore awarded to such Participant and which at the time
of such termination of Continuous Service are subject to the restrictions
imposed by paragraph (a) of this Section 10 shall upon such termination of
Continuous Service be forfeited and returned to the Company. If a Participant
ceases to maintain Continuous Service by reason of death, Disability or
Retirement, then, unless the Committee shall determine otherwise, the
restrictions with respect to the Ratable Portion (as hereinafter defined) of the
Shares of Restricted Stock shall lapse and such Shares shall be free of
restrictions and shall not be forfeited. The “Ratable Portion” shall be
determined with respect to each separate Award of Restricted Stock issued and
shall be equal to (i) the number of Shares of Restricted Stock awarded to the
Participant multiplied by the portion of the Restricted Period that expired at
the date of the Participant’s death, Disability, or Retirement reduced by
(ii) the number of Shares of Restricted Stock awarded with respect to which the
restrictions had lapsed as of the date of the death, Disability, or Retirement
of the Participant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Each certificate issued in respect of Shares of Restricted Stock
awarded under the Plan shall be registered in the name of the Participant and
deposited by the Participant, together with a stock power endorsed in blank,
with the Company and shall bear the following (or a similar) legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2010 Stock Option and Incentive Plan of the Corporation, and an Agreement
entered into between the registered owner and the Corporation. Copies of such
Plan and Agreement are on file in the office of the Secretary of the
Corporation.”
 
At the expiration of the restrictions imposed by paragraph (a) of this
Section 10, the Company shall redeliver to the Participant (or where the
relevant provision of paragraph (b) of this Section 10 applies in the case of a
deceased Participant, to his legal representative, beneficiary or heir) the
certificate(s) and stock power deposited with it and the Shares represented by
such certificate(s) shall be free of the restrictions referred to in paragraph
(a) of this Section 10.
 
(d)           At the time of an award of Shares of Restricted Stock, the
Participant shall enter into an agreement with the Company in a form specified
by the Committee, agreeing to the terms and conditions of the award and
containing such other matters as the Committee shall in its sole discretion
determine.
 
(e)           At the time of an award of Shares of Restricted Stock, the
Committee may, in its discretion, determine that the payment to the Participant
of dividends declared or paid on such Shares by the Company or a specified
portion thereof, shall be deferred until the earlier to occur of (i) the lapsing
of the restrictions imposed in accordance with paragraph (a) of this Section 10
or (ii) the forfeiture of such Shares under paragraph (b) of this Section 10,
and shall be held by the Company for the account of the Participant until such
time. In the event of such deferral, there shall be credited at the end of each
year (or portion thereof) interest on the amount of the account at the beginning
of the year at such rate per annum as the Committee may, in its discretion,
determine. Payment of deferred dividends, together with interest accrued thereon
as aforesaid, shall be made upon the earlier to occur of the events specified in
(i) and (ii) of the immediately preceding sentence.
 
11.           Stock Appreciation Rights.  The Committee may, in its discretion,
grant Stock Appreciation Rights independently of or in connection with all or
any part of an Option granted under the Plan. Each Stock Appreciation Right
shall be subject to such terms and conditions consistent with the Plan as the
Committee shall determine from time to time and as may be set forth in an Award
Agreement, including the following:
 
(a)           A Stock Appreciation Right may be made part of an Option at the
time of its grant.
 
(b)           Each Stock Appreciation Right will entitle the holder to elect to
receive an amount in Shares (or, to the extent permitted under Section 24, in
cash or in Shares, or a combination thereof, all in the sole discretion of the
Committee) equal to 100% of the excess of:
 
(i)                      the Market Value per Share of the Common Stock on the
date of exercise of such right, multiplied by the number of Shares with respect
to which the right is being exercised, over
 
(ii)                      the aggregate Market Value for such number of Shares
as of the date the Stock Appreciation Right was granted.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Each Stock Appreciation Right connected to an Option will be
exercisable at the time, in the manner and to the extent the Option to which it
relates is exercisable. Each independent Stock Appreciation Right will be
exercisable according to the terms and conditions established by the Committee
in the instrument evidencing the Award.
 
(d)           Upon the exercise of a Stock Appreciation Right connected to an
Option, the Option (or portion thereof) with respect to which such right is
exercised shall be surrendered and shall not thereafter be exercisable. Exercise
of such a Stock Appreciation Right will reduce the number of Shares purchasable
pursuant to the related Option and available for issuance under the Plan to the
extent of the number of Shares with respect to which the right is exercised,
whether or not any portion of the payment made upon exercise of such right is
made in Common Stock.
 
12.           Performance Shares and Performance Units.
 
(a)           The Committee, in its sole discretion, may from time to time
authorize the grant of Performance Shares and Performance Units upon the
achievement of any one or combination of Performance Goals (which may be
cumulative and/or alternative) within a designated Performance Cycle as may be
established, in writing, by the Committee.
 
(b)           In the case of Performance Units, the Committee shall determine
the value of Performance Units under each Award.
 
(c)           As determined in the discretion of the Committee, Performance
Goals may differ among Participants and/or relate to performance on a
Company-wide or divisional basis.
 
(d)           At such time as it is certified, in writing, by the Committee that
the Performance Goals established by the Committee have been attained or
otherwise satisfied within the Performance Cycle, the Committee will authorize
the payment of Performance Shares or Performance Units in the form of cash or
Shares registered in the name of the Participant, or a combination of cash and
Shares, equal to the value of the Performance Shares or Performance Units at the
end of the Performance Cycle. Payment shall be made in a lump sum following the
close of the applicable Performance Cycle.
 
(e)           The grant of an Award of Performance Shares or Performance Units
will be evidenced by an instrument containing the terms and conditions of the
Award as determined by the Committee. To the extent required under Code section
162(m), the business criteria under which Performance Goals are determined by
the Committee will be resubmitted to shareholders for reapproval no later than
the first shareholder meeting that occurs in the fifth year following the year
in which shareholders previously approved the Plan.
 
(f)           If the Participant ceases Continuous Service before the end of a
Performance Cycle for any reason other than Disability, death or Retirement, the
Participant will forfeit all rights with respect to any Performance Shares or
Performance Units that were being earned during the Performance Cycle. The
Committee, in its sole discretion, may establish guidelines providing that if a
Participant ceases Continuous Service before the end of a Performance Cycle by
reason of Disability, death or Retirement, the Participant will be entitled to a
prorated payment with respect to any Performance Shares or Performance Units
that were being earned during the Performance Cycle.
 
(g)           If the Award of Performance Shares or Performance Units are
intended to comply with Section 162(m) of the Code, the Committee shall take
such additional actions, within the time periods, specified therein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Adjustments Upon Changes in Capitalization.  In the event of any
change in the outstanding Shares subsequent to the effective date of the Plan by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation or any change in the
corporate structure or Shares of the Company, the maximum aggregate number and
class of shares as to which Awards may be granted under the Plan and the number
and class of shares, and the exercise price of Options, with respect to which
Awards theretofore have been granted under the Plan shall be appropriately
adjusted by the Committee, whose determination shall be conclusive. Any shares
of stock or other securities received, as a result of any of the foregoing, by a
Participant with respect to Restricted Stock shall be subject to the same
restrictions and the certificate(s) or other instruments representing or
evidencing such shares or securities shall be legended and deposited with the
Company in the manner provided in Section 10 hereof.
 
14.           Effect of Reorganization.  Unless otherwise provided by the
Committee in the instrument evidencing an Award, Awards will be affected by a
Reorganization as follows:
 
(a)           If the Reorganization is a dissolution or liquidation of the
Company then (i) the restrictions of Section 10(a) on Shares of Restricted Stock
shall lapse and (ii) each outstanding Option shall terminate, but each
Participant to whom an Option was granted shall have the right, immediately
prior to such dissolution or liquidation to exercise the Option in full,
notwithstanding the provisions of Section 9, and the Company shall notify each
Participant of such right within a reasonable period of time prior to any such
dissolution or liquidation.
 
(b)           If the Reorganization is a merger or consolidation, upon the
effective date of such Reorganization (i) each Participant shall be entitled,
upon exercise of an Option in accordance with all of the terms and conditions of
the Plan, to receive in lieu of Shares, shares of such stock or other securities
or consideration as the holders of Shares shall be entitled to receive pursuant
to the terms of the Reorganization (the “Acquisition Consideration”); (ii) each
holder of Restricted Stock shall receive shares of such stock or other
securities as the holders of Shares received, which shall be subject to the
restrictions set forth in Section 10(a) unless the Committee accelerates the
lapse of such restrictions and the certificate(s) or other instruments
representing or evidencing such shares or securities shall be legended and
deposited with the Company in the manner provided in Section 10 hereof;
(iii) each Participant will be entitled, upon exercise of a Stock Appreciation
Right in accordance with all the terms and conditions of the Plan, to receive
the difference between (A) the aggregate fair market value, on the applicable
date, of the Acquisition Consideration receivable upon such Reorganization by a
holder of the number of Shares which might have been obtained upon exercise of
the Option to which the Stock Appreciation Right relates ( or any portion
thereof) immediately prior to such Reorganization and (B) the aggregate Exercise
Price of such Option (or portion thereof); and (iv) each holder of Performance
Shares or Performance Units (with respect to Shares, if any, covered by such
Award) will be entitled to receive on the date set forth in such Award, the
Acquisition Consideration receivable upon such Reorganization by a holder of the
number of Shares which are covered by such Award.
 
15.           Effect of Change in Control.
 
(a)           If the Continuous Service of any Participant is involuntarily
terminated, for whatever reason, at any time within 18 months after a Change in
Control, unless the Committee shall have otherwise provided in the instrument
evidencing the Award, (i) any Restricted Period with respect to Restricted Stock
theretofore awarded to such Participant shall lapse upon such termination and
all Shares awarded as Restricted Stock shall become fully vested in the
Participant to whom such Shares were awarded; and (ii) with respect to
Performance Shares and Performance Units, the Participant shall be entitled to
receive a pro rata payment to the same extent as if the Participant ceases
Continuous Service by reason of death, Disability or Retirement under Section 12
of the Plan. In the event, however, of a Change in Control that does not qualify
as a “change in control” under Code section 409A and its interpretive
regulations, a Participant shall not receive a pro rata payment for its
Performance Shares or Performance Units until the occurrence of a distribution
event that meets Code section 409A standards.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If a tender offer or exchange offer for Shares (other than such an
offer by the Company) is commenced, or if an event specified in clause (ii) or
clause (iii) of the definition of a Change in Control contained in Section 2
shall occur, unless the Committee shall have otherwise provided in the
instrument evidencing the grant of an Option, all Options theretofore granted
and not fully exercisable shall become exercisable in full upon the happening of
such event and shall remain so exercisable in accordance with their terms;
provided, however, that no Option which has previously been exercised or
otherwise terminated shall become exercisable.
 
16.           Assignments and Transfers.  Except as otherwise determined by the
Committee, neither any Award nor any right or interest of a Participant under
the Plan in any instrument evidencing any Award under the Plan may be assigned,
encumbered or transferred except, in the event of the death of a Participant, by
will or the laws of descent and distribution.
 
17.           No Implied Rights.  No officer, Director, Employee or other person
shall have a right to be selected as a Participant or, having been so selected,
to be selected again as a Participant and no officer, Director, Employee or
other person shall have any claim or right to be granted an Award under the Plan
or under any other incentive or similar plan of the Company or any Affiliate.
Neither the Plan nor any action taken hereunder shall be construed as giving any
Employee any right to be retained in the employ of the Company or any Affiliate.
 
18.           Delivery and Registration of Stock.  The Company’s obligation to
deliver Shares with respect to an Award shall, if the Committee so requests, be
conditioned upon the receipt of a representation as to the investment intention
of the Participant to whom such Shares are to be delivered, in such form as the
Company shall determine to be necessary or advisable to comply with the
provisions of the Securities Act or any other applicable federal or state
securities law. It may be provided that any such representation requirement
shall become inoperative upon a registration of the Shares or other action
eliminating the necessity of such representation under the Securities Act or
other securities law. The Company shall not be required to deliver any Shares
under the Plan prior to (a) the admission of such shares to listing on any stock
exchange or quotation system on which Shares may then be listed or quoted, and
(b) the completion of such registration or other qualification of such Shares
under any state or federal law, rule or regulation, as the Company shall
determine to be necessary or advisable.
 
19.           Withholding Tax.  Prior to the delivery of any Shares or cash
pursuant to an Award, the Company has the right and power to deduct or withhold,
or require the Participant to remit to the Company, an amount sufficient to
satisfy all applicable tax withholding requirements. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require a Participant to satisfy all or part of the tax
withholding obligations in connection with an Award by (a) having the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company Shares
already owned for a period of at least six months and having a value equal to
the amount required to be withheld. The amount of the withholding requirement
will be deemed to include any amount that the Committee determines, not to
exceed the amount determined by using the maximum federal, state and local
marginal income tax rates applicable to the Participant with respect to the
Award on the date that the amount of tax to be withheld is to be determined for
these purposes. For these purposes, the value of the Shares to be withheld or
delivered will be equal to the Market Value as of the date that the taxes are
required to be withheld.
 
 
 
 

--------------------------------------------------------------------------------

 
 
20.           Termination, Amendment and Modification of Plan.  The Board may at
any time terminate, and may at any time and from time to time and in any respect
amend or modify, the Plan; provided, however, that to the extent necessary and
desirable to comply with Rule 16b-3 under the Exchange Act or Section 422 of the
Code (or any other applicable law or regulation, including requirements of any
stock exchange or quotation system on which the Shares are listed or quoted),
shareholder approval of any Plan amendment shall be obtained in such a manner
and to such a degree as is required by the applicable law or regulation; and
provided further, that no termination, amendment or modification of the Plan
shall in any manner adversely affect the rights of any Participant who has been
granted an Award pursuant to the Plan, without the consent of the Participant to
whom the Award was granted.
 
21.           Effective Date and Term of Plan.  The Plan shall become effective
upon its adoption by the Board of Directors and shareholders of the Company and
shall continue in effect for a term of ten years after the date of adoption
unless sooner terminated under Section 20 hereof.
 
22.           Governing Law.  The Plan and Award Agreements will be construed in
accordance with and governed by the internal laws of the State of Indiana.
 
23.           Shareholder Rights.  Except to the extent provided with respect to
an Award of Restricted Stock in accordance with Section 10, no Participant shall
have any of the rights or privileges of a shareholder of the Company with
respect to any Shares issuable pursuant to an Award unless and until
certificates representing the Shares shall have been issued and delivered to the
Participant.
 
24.           Code Section 409A Standards.  The Plan, and all Awards and all
instruments evidencing Awards pursuant to the Plan, shall be effected,
interpreted, and applied in a manner consistent with the standards for
nonqualified deferred compensation plans established by Section 409A of the Code
and its interpretive regulations (the “Section 409A Standards”). To the extent
that any terms of the Plan, an instrument evidencing an Award, or an Award would
subject any Participant to gross income inclusion, interest, or additional tax
pursuant to Section 409A of the Code, those terms are to that extent superseded
by the applicable Section 409A Standards.

 
 

--------------------------------------------------------------------------------

 
